241 S.E.2d 360 (1978)
35 N.C. App. 404
NORTH CAROLINA NATIONAL BANK, a National Banking Association
v.
Charles F. SHARPE and wife, Betty R. Sharpe.
No. 7722SC220.
Court of Appeals of North Carolina.
February 21, 1978.
*361 Chamblee & Gourley by Robert H. Gourley, Statesville, for plaintiff-appellee.
West, Groome, Tuttle & Thomas by Carroll D. Tuttle, Lenoir, for defendants-appellees.
CLARK, Judge.
This appeal raises a single issue: Is the secured party under an obligation to take possession of the collateral after default upon request or demand of the debtor? In the case before us the evidence relating the debtor's demand that the secured party take possession is conflicting, raising a question of fact. Thus, in determining whether plaintiff's motion for summary judgment was properly granted, we assume as a fact that such demand was made.
If the plaintiff secured party had an obligation to take possession after default upon demand of the defendant debtors, there would be merit to the defendants' argument that plaintiff was liable for any loss caused by his failure to meet this obligation. G.S. 25-1-106(1) provides that the remedies "shall be liberally administered to the end that the aggrieved party may be put in as good a position as if the other party had fully performed . . . ." Subsection (2) of the same section states: "Any right or obligation declared by this chapter is enforceable by action" unless expressly otherwise provided or limited in the provision itself.
The answer to the issue before us is determined primarily by G.S. 25-9-501(1):
"When a debtor is in default under a security agreement, a secured party has the rights and remedies provided in this part and except as limited by subsection (3) those provided in the security agreement. He may reduce his claim to judgment, foreclose or otherwise enforce the security interest by any available judicial procedure. If the collateral is documents the secured party may proceed either as to the documents or as to the goods covered thereby. A secured party in possession has the rights, remedies and duties provided in § 25-9-207. The rights and remedies referred to in this subsection are cumulative."
Under this statute, on default the secured party may reduce his claim to judgment or otherwise enforce the security interest by any available judicial procedure.
The secured party may reduce his claim to judgment and levy execution on the collateral based on the judgment, and the lien relates back to the dates of the perfection of the security interest. A judicial sale pursuant to the execution is a foreclosure by judicial procedure, and the secured party may purchase at the sale. G.S. 25-9-501(5).
On default the secured party has the right to take possession of the collateral unless otherwise agreed. G.S. 25-9-503. The obligation of the secured party while in possession is specified by G.S. 25-9-207. But the right of the secured party to take possession does not impose an obligation to take possession upon demand of the debtor. If so, the alternative remedies provided the secured party by G.S. 25-9-501(1) would be meaningless. And the obligations of the secured party to secure and protect the collateral as required by G.S. 25-9-207 are not applicable unless and until the party has exercised his right of possession.
We find that plaintiff had no duty to take possession of the collateral upon demand of defendant, and that plaintiff was not liable in damages for failure to do so. The summary judgment for plaintiff is
Affirmed.
MORRIS and MITCHELL, JJ., concur.